Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are currently pending in this application. Claims 5 and 10 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1-4, 6-9 are considered in this Office action. 

Election/Restrictions
Claims 5 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2022.
Applicant indicated claim 6 as being drawn to non-elected species in Applicant’s response filed on December 2, 2022. However, claim 6 has not been marked as “withdrawn” in the claim amendment filed on December 2, 2002, and further, it appears to be generic for the micro-nano bubble generator, accordingly claim 6 has been considered in this Office action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a transmission mechanism” (claim 8), “a C-shape or an S-shape” (claim 9) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
“FIG. 7 is a schematic diagram of a first structure of a filter unit in the present disclosure;” (p. 4 line 23) is incorrect, as Fig. 7 appears to show a schematic structural diagram of the dissolved air release assembly (p. 8 lines 29-30, p. 9 lines 1-6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-4, 6-9 recite “A dishwasher filter device based on micro-nano aeration”. It is not clear whether the claims are drawn to a dishwasher, or a filter for a dishwasher, and what is meant by “device based on micro-nano aeration”. For a purpose of this examination it is interpreted as “A dishwasher”. Correction and/or clarification is required.
Claim 1 recites “a third pipe”, “a fourth pipe”. These recitations are confusing since there are no recited first and second pipes in the claim. Correction and/or clarification is required. This rejection affects claims dependent on claim 1.
Claim 1 recites “a micro-nano bubble generator”. The meaning of “micro-nano” is not clear. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination it is interpreted as any bubble generator capable to generate small (fine, minute) bubbles. Correction and/or clarification is required. This rejection affects claims dependent on claim 1.
Claim 1 recites “the other end of the fourth pipe”. There is insufficient antecedent basis for the limitation “the other end” in the claim. Correction and/or clarification is required. This rejection affects claims dependent on claim 1.
Claim 6 recites “an air-liquid mixing pump connected to the water inlet pipe”. However, claim 1 recites the water inlet pipe as connecting the filter unit with an inner cavity of the cylinder, and the connection of the bubble generator to the water inlet pipe is not depicted in originally filed disclosure, but rather the bubble generator and thus, the air-liquid mixing pump, is shown as being connected to the third pipe (Fig. 1). For the purpose of this examination, it is interpreted as “an air-liquid mixing pump connected to the third pipe”. Correction and/or clarification is required. This rejection affects claims dependent on claim 6.
Claim 8 recites “a rotation driving device for driving washing liquid to flow”. It is not clear rotation of what element is to be driven by the rotation driving device. For the purpose of this examination it is interpreted as “a rotation driving device for rotating an impeller”. Correction and/or clarification is required. This rejection affects claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 is are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2015/0246377 A1), hereinafter He, as evidenced by Tachibana et al. (US 2015/0273408 A1), hereinafter Tachibana.
Regarding claim 1, He discloses a dishwasher (Fig. 1, Abstract, para 11) comprising a cylinder (12) for accommodating washing liquid, a filter unit (22) in communication with an inner cavity of the cylinder by a water inlet pipe (18), an aerator (24) in fluid communication with the filter module (22) by a third pipe (shown schematically in Fig. 1). He discloses that the aerator may be in direct fluid communication with the wash tub (12) to provide gas bubbles to the tub during cleaning or rinse stages (para 14), in a separate cleaning stage aeration may be performed without permeation through the filter module (22, para 21). The disclosed fluid communication with the wash tub and/or aeration without permeation through the filter implicitly teaches a water outlet unit comprising a fourth pipe connected to the bubble generator and a dissolved air release assembly disposed at the cylinder and connected to an end of the fourth pipe. He does not disclose that the dissolved air release assembly is disposed at a bottom of the cylinder. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to connect the dissolved air assembly to the bottom of the tub in the device of He, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to enhance bubble distribution. He does not explicitly disclose the size of bubbles generated by the bubble generator. However, He discloses that the bubble generator comprises a venturi (para 14), and the venturi tube method is a well-known conventional method for generating micro-nano bubbles, as evidenced by Tachibana (para 2).
Regarding claim 2, He discloses that the filter unit (22) comprises a water inlet cavity and a water outlet cavity in communication with each other (Fig. 1, paras 13, 17), and that the water inlet cavity is provided with a filter material (para 13). 
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2018/026221 A1, Machine English translation is attached to this Office action), hereinafter Lee in view of Schleyer et al. (US 2,712,826), hereinafter Schleyer in further view of Matthew et al. (US 2013/0020240 A1), hereinafter Matthew.
Regarding claim 1, Lee teaches a dishwasher (10) comprising a tub (18) for accommodating washing liquid (p. 6 lines 219-232); a filter unit (30) in communication with an inner cavity of the tub (forms a flow path of the washing water flowing from the tub 18 to the sump 20, p. 7 lines 250-252) and connected to a bubble generator (100) by a third pipe (220, e.g. Figs. 3 and 6, p. 12 lines 478-483), and a water outlet unit (300) comprising a fourth pipe (310) connected to the bubble generator (Fig. 3, p. 8 lines 323-326) and connected to a dissolved air release assembly (320, 330) at a second end (Fig. 3), and that the dissolved air release assembly disposed at a bottom of the tub (Fig. 1, p. 14 lines 560-565). 
Lee does not disclose that the tub is a cylinder. Schleyer teaches a washing machine for tableware (Fig. 1) comprising a tub having a cylindrical shape (Figs. 1 and 2, col. 2 lines 59-61). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the cylindrically shaped tub taught by Schleyer for the rectangular tub disclosed by Lee for the predictable result of forming a washing chamber, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
Lee does not disclose that the filter unit is connected to the tub by a water inlet pipe. Matthew teaches a dishwasher (e.g. 500, Fig. 7) comprising a tub (502), a filter unit (530) connected to the tub by a water inlet pipe (Fig. 7), that the filter assembly may be positioned in a drain chamber or cavity formed below basin or in fluid communication with the basin (para 24). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Lee with connecting the filter unit to the tub using a pipe , as taught by Matthew in order to fluidly connect the filter unit with the tub. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow for flexibility in positioning of the filter unit and have a reasonable expectation of success because such connection is known in the art.
Regarding claim 2, Matthew teaches a filter unit (430, Fig. 6) comprising a water inlet cavity (424, upper portion of filter tank with filters 412, 413, 420, 421) and a water outlet cavity (436) in communication with each other, and that the water inlet cavity is provided with a filter material (412, 413, 420, 421, para 46).
Regarding claim 3, Matthew teaches that the filter unit (430) comprises a filter tank (Fig. 6) with an open upper end (424), that the water inlet cavity and the water outlet cavity are disposed in the filter tank (Fig. 6), and that the filter material comprises a coarse filter screen (412) and a fine filter screen (413) located below the coarse filter screen (Fig. 6, para 46). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the filter unit taught by Matthew for the filter unit disclosed by Lee for the predictable result of filtering washing water, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
Regarding claim 4, Matthew teaches an oil-water separation tank (portion of filter tank with filters 420, 421 and 422) provided between the water inlet cavity and the water outlet cavity (Fig. 6), an oil storage box (422) is disposed in the oil-water separation tank (para 44), an oil discharge opening (436) connected to the oil storage box (para 44), and a control device to control the flow of fluid into and out of the filter assembly and having a valve assembly  that includes one or more valves that open and close different flow paths to enable flow configurations, such as a configuration that permits fluid flow from the first outlet of the filter assembly to the basin, and a configuration that permits fluid flow from both the first outlet and the bypass zone to the outlet (para 63). The disclosed capability implicitly teaches an oil discharge valve.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2018/026221 A1), hereinafter Lee in view of Schleyer et al. (US 2,712,826), hereinafter Schleyer in further view of Matthew et al. (US 2013/0020240 A1), hereinafter Matthew in further view of Maeda (JP 2007-117315 A, Machine English translation is attached to this Office action), hereinafter Maeda in further view of Weigle (WO 2017/063747 A1, citations below are to corresponding English translation published as US 2019/0053686 A1), hereinafter Weigle.
The reliance of Lee, Schleyer, and Matthew is set forth supra.
Regarding claim 6, Lee discloses that the bubble generator comprises a mixing pump (150, 170, p. 9 lines 339-357) connected to the third pipe (Fig. 3), and a jet device (140) connected to a water outlet (120) of the mixing pump (170), and that a water outlet of the jet device (130) is connected to the water outlet unit (300, Figs. 2-4). Lee discloses that the bubble generator generates fine-sized air bubbles (p. 1 lines 25-29, p. 2 lines 56-57, p. 7 lines 263-265). The disclosed fine-sized bubbles are interpreted as the claimed micro-nano bubbles, in the broadest reasonable interpretation.
Lee does not disclose that the mixing pump comprises an air inlet. Maeda teaches a dishwasher (Fig. 2) comprising a tub (3); a sump (connected to 6 and 12) in communication with an inner cavity of the tub and connected to a micro-bubble generator (15, 13, 14) by a third pipe (12), a fourth pipe (9) connected to the bubble generator and a dissolved air release assembly (10) disposed at a bottom of the tub and connected to an end of the fourth pipe (Fig. 12), that the micro bubble generator (14) comprises a gas mixing section (13, 15) having an air-liquid mixing pump (13) having a water inlet (connected to 12) and an air inlet (connected to 15), and a jet device (shearing section 33 consisting of venturi tube, para 25). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the mixing pump in the dishwasher of Lee with the air inlet taught by Maeda in order to introduce air into the washing water during mixing. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to increase amount of air dissolved in the wash water, and have a reasonable expectation of success because air-liquid mixing pumps are known in the art.
Lee discloses an air intake (140) for sucking external air (p. 10 lines 391-395). Maeda teaches a gas introduction port (38) open to an atmosphere (para 19). Lee modified with Maeda does not disclose an air buffer tank connected to an air inlet of the air-liquid mixing pump and an air inlet of the jet device. Weigle teaches a dishwasher (e.g. Figs. 20, 24) comprising a source of air (120, such as a compressor and/or fan, para 63), and an air buffer tank (tank 121, paras 116, 129, 133). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Lee and Maeda with the air buffer tank taught by Weigle in order to utilize air during operation of the dishwasher. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better control a source of air, and have a reasonable expectation of success because air buffer tanks are known in the art.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2018/026221 A1), hereinafter Lee in view of Schleyer et al. (US 2,712,826), hereinafter Schleyer in further view of Matthew et al. (US 2013/0020240 A1), hereinafter Matthew in further view of Maeda (JP 2007-117315 A), hereinafter Maeda in further view of Weigle (WO 2017/063747 A1), hereinafter Weigle in further view of Platt et al. (US 3,918,644), hereinafter Platt.
The reliance of Lee, Schleyer, Matthew, Maeda, and Weigle is set forth supra.
Regarding claim 7, Lee discloses that the dissolved air release assembly comprises an intercommunication pipe (314, e.g. Fig. 20), and a dissolved air releaser (320) connected to the intercommunication pipe (e.g. Fig. 18), and comprising an inlet pipe (322) and an outlet pipe (326) connected to the inlet pipe (Fig. 18), a cylindrical entrance cavity formed inside the inlet pipe, an exit cavity in communication with the entrance cavity is formed inside the outlet pipe (e. g. Fig. 14). 
Lee does not disclose that the entrance cavity is conical and that a conical lug is provided on an inner wall of the outlet pipe at a position facing the entrance cavity. Platt teaches a dishwasher ( Fig. 3) comprising a tub (18); a filter unit (50), a release assembly (Fig. 4) comprising a releaser having an inlet pipe (86) having a conical entrance cavity formed inside the inlet pipe and an outlet pipe (130) connected to the inlet pipe and having an exit cavity formed inside the outlet pipe in communication with the entrance cavity, and a conical lug (bottom of 160) provided on an inner wall of the outlet pipe at a position facing the entrance cavity (Fig. 4). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dissolved air releaser in the dishwasher of Lee with the conical shape of the entrance cavity and the conical lug taught by Platt in order to modify the water flow. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to generate additional fluid turbulence, and have a reasonable expectation of success because such flow modifying means are known in the art.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2018/026221 A1), hereinafter Lee in view of Schleyer et al. (US 2,712,826), hereinafter Schleyer in further view of Matthew et al. (US 2013/0020240 A1), hereinafter Matthew in further view of Maeda (JP 2007-117315 A), hereinafter Maeda in further view of Weigle (WO 2017/063747 A1), hereinafter Weigle in further view of Baldwin et al. (US 2014/0137909 A1), hereinafter Baldwin.
The reliance of Lee, Schleyer, Matthew, Maeda, Weigle is set forth supra.
Regarding claim 8, Lee discloses an impeller (spraying arm 24) for spraying washing water toward dishes and including spraying nozzles 26 (Fig. 1, p. 6 lines 234-236). The spraying arms in the dishwashers are well known to rotate during washing. Lee does not disclose that the impeller rotates via a rotation driving device comprising a first motor disposed below the tub and a reducer connected to the first motor by a transmission mechanism.
Baldwin teaches a dishwasher (10, Fig. 1) comprising a tub (14), a rotating impeller (46) for spraying washing water toward dishes (e.g. Fig. 1), and that the impeller rotates via a rotation driving device (820) comprising a first motor (822) disposed below the tub (the sprayer is flush with the bottom wall 20 or inset in the bottom wall, para 43), and a gear arrangement (gear train 826) connected to the first motor by a transmission mechanism (824, para 68). The gear train is interpreted as a reducer in the broadest reasonable interpretation. Baldwin further teaches a side release assembly (56), and that the bottom wall impeller (46) is disposed between a bottom wall of the tub and the side release assembly (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of the impeller in the dishwasher of Lee with the arrangement taught by Baldwin in order to modify spraying water and/or air patterns. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to maximize usable space in the washing chamber of the tub and have a reasonable expectation of success because such arrangement is known in the art.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2018/026221 A1), hereinafter Lee in view of Schleyer et al. (US 2,712,826), hereinafter Schleyer in further view of Matthew et al. (US 2013/0020240 A1), hereinafter Matthew in further view of Maeda (JP 2007-117315 A), hereinafter Maeda in further view of Weigle (WO 2017/063747 A1), hereinafter Weigle in further view of Baldwin et al. (US 2014/0137909 A1), hereinafter Baldwin in further view of Welch (US 2015/0000708 A1), hereinafter Welch.
The reliance of Lee, Schleyer, Matthew, Maeda, Weigle, and Baldwin is set forth supra.
Regarding claim 9, Baldwin teaches that the impeller comprises a first disk (150, Fig. 6) having a plurality of ribs (contours having concave portions 156) uniformly distributed in the circumferential direction of the first disk (Fig. 6), each rib having a ridge extending in a radial direction of the first disk (Fig. 6, para 41). Baldwin further discloses that the impeller may include various shapes and contours to encourage liquid and soils to flow off the body, that the impeller may be shaped in any suitable manner, may include any number and type of through passages and may be contoured in any suitable manner (para 41). Baldwin does not teach that the ridges form a C-shape in a radial direction of the first disk. 
Welch teaches a dishwasher (10, Fig. 1) comprising a tub (18), a rotating impeller (34) for spraying washing water toward dishes (e.g. Fig. 1), and the impeller comprises a first disk (80, Fig. 3) having a plurality of ribs uniformly distributed in the circumferential direction of the first disk, each rib having a ridge extending in a radial direction of the first disk and form a C-shape in a radial direction of the first disk (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the contours in the impeller taught by Baldwin with C-shapes taught by Welch in order to modify liquid and soil flow patterns. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to encourage flow outward during rotation of the impeller and have a reasonable expectation of success because such shape is known in the art.

Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim (KR 100798994 B1) teaches a dishwasher ( Fig. 3) comprising a tub (110); a filter unit (600) in communication with the tub by a water inlet pipe (500), and connected to a bubble generator (330) by a third pipe (410) and having a dissolved air release assembly (350) disposed at a bottom of the tub to (Fig. 4), comprising a dissolved air releaser having an inlet pipe (310) having a conical entrance cavity is formed inside the inlet pipe (Fig. 4) and an outlet pipe (350) connected to the inlet pipe (Fig. 4), having an exit cavity formed inside the outlet pipe in communication with the entrance cavity, and a lug (332) provided on an inner wall of the outlet pipe at a position facing the entrance cavity (Fig. 4).
McRobert (WO 99/43251 A1) teaches a dishwasher (10, Fig. 1) comprising a tub (12); a filter unit (42) in communication with the tub by a water inlet pipe (upper edge of 20), a pipe (52) connected to a bubble generator (fan or blower, p. 7 line 28), and a dissolved air release assembly (50) disposed at a bottom of the tub and connected to an end of the pipe (Fig. 1).
Lincoln (US 5,765,403) teaches a washer (10, Fig. 1) comprising a cylinder (24); a filter unit (14) in communication with the cylinder by a water inlet pipe (174, 176, 190) and connected to a bubble generator (20, 22) by a pipe (186), a pipe (172) connected to the bubble generator, and a dissolved air release assembly (36) disposed at the cylinder and connected to the pipe (Fig. 1), and that the filter unit comprises a filter tank (204) with an open upper end (206), and a water inlet cavity (206) and a water outlet cavity (208) disposed in the filter tank and in communication with each other, that the water inlet cavity is provided with a filter material (200, 202) having a coarse filter screen (strainer basket 200) and a fine filter screen (filter media 202) located below the coarse filter screen (Fig. 1).
Fukushima (JP 2017-209302 A) teaches a dishwasher (1, Fig. 1a) comprising a tub (10); ah an inner cavity of the tub connected to a microbubble generator (61) by a third pipe (80a), a fourth pipe (70) connected to the bubble generator, and a dissolved air release assembly (71b) disposed at a bottom of the tub and connected to an end of the fourth pipe (Fig. 1).
Huang (CN 205795628 U) teaches a dishwasher (Fig. 1) comprising a bubble generator (3), an air release assembly (9, 10), an impeller (42) connected to the motor (41, para 34).
Nanbu (JP 2008-168026 A) teaches a dishwasher comprising air bubbling means 12, that microbubbles having a particle diameter of several hundred micrometers are most effective for efficient flotation, that the particle size range a combination of the size of the surface area (the smaller the particle size, the larger the surface area) and the appropriate floating speed (the larger the particle size, the larger the surface area); that the most efficient bubble generating means 12 for generating bubbles of such size is a venturi tube, and that the venturi tube has the advantage of being able to suck in a large amount of air and make it finer than other bubble generating means (para 32); and that another configuration of the bubble generating means 12 is a swirling flow system by generating a high-speed swirling flow in a cylindrical or cocoon-shaped container, a negative pressure is generated and the air is sucked by itself from the air introduction part, the sucked air is atomized by the swirling flow (para 33).
Ichiyama (US 2018/0149284 A1) teaches a washing machine (Fig. 1) comprising a microbubble generator (40, Figs. 3, 5-6, 11-12, 14, 16).
Sugiura (US 5,779,889 A) teaches a washing device (1, Fig. 2) comprising a washing chamber (5), a filter unit (2) having a filter tank (29, 30) with an open upper end, the water inlet cavity (29) and the water outlet cavity (42) disposed in the filter tank, the filter material (32) comprises a coarse filter screen and a fine filter screen located below the coarse filter screen (two or three pieces of mats laid one after another in such a manner that the mat having finer mesh is positioned in sequence below one having a coarser mesh, col. 10 lines 33-42); an oil-water separation tank (30) provided between the water inlet cavity and the water outlet cavity, an oil storage box (37B) disposed in the oil-water separation tank, and an oil discharge valve (39) connected to the oil storage box (col. 11 lines 5-18). 
Ma (CN 2525935 Y) teaches a dishwasher (Fig. 1, para 11) comprising a bubble generator (1), an air release assembly (3, 5), a filter unit (Fig. 4) having a filter tank (9), water inlet cavity (above 9-5), an outlet cavity (9-5), a filter material (9-1, 9-2, 9-3, 9-4) comprising a coarse filter screen (9-1), a fine filter screen (9-2) arranged below the coarse filter screen (Fig. 4), and that the fine filter screen is used to filter out oil (para 15). 
Hibino (JPH 09173270 A) teaches a dishwasher (Fig. 1) comprising oil separation means (17, Fig. 2, para 35) having an oil-water separation tank (18), an oil storage box (22) disposed in the oil-water separation tank (para 41). 
Maekawa (JPH 07322994 A) teaches a dishwasher (Fig. 1) comprising a filter unit comprising a filter (10), an oil-water separation tank (12), an oil storage box disposed in the oil-water separation tank (defined by 9 and 11), and an oil discharge means (13) connected to the oil storage box (Fig. 1).
Kanazawa (US 4,727,896) teaches a dishwasher (Fig. 2) comprising a tub having a circular cross-section (Fig. 1) and a bubble generator (30, 33).
Niemela (US 5,640,981) teaches a washer (Fig. 1) comprising tubs of different shapes, including a cylindrical tub (Fig. 17), and an oil-water separation means (61, col. 6 lines 53-68).
Tuller (US 2012/0097199 A1) teaches a dishwasher (10, Fig. 1) comprising a sprayer (22) and rotation driving device comprising a first motor (46) disposed below the tub (14), a reducer (drive gear 50, idle gear 52, third idler gear) connected to the first motor by a transmission mechanism (54) , and the sprayer is connected to an output end of the reducer (para 21).
Lim (US 2013/0319477 A1) teaches dishwasher (Fig. 1) comprising a filter unit (Fig. 3) having a filter tank (15) with an open upper end (Fig. 3), a water inlet cavity (defined by opening in 24) and a water outlet cavity (connection to pump 18, e.g. Fig. 3) disposed in the filter tank, and the water inlet cavity is provided with a filter material (22, 23, para 51, Fig. 7) comprising a coarse filter screen (23) and a fine filter screen (22) located below the coarse filter screen (Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711